ORDER

PER CURIAM.
John M. Clevenger appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Mr. Clevenger filed the Rule 24.035 motion after he pled guilty to the class B felony of attempted murder in the first degree, §§ 564.011 and 565.020, RSMo 2000, and was sentenced to twelve years in prison. On appeal, Mr. Clevenger argues that his plea was not knowingly, voluntarily, and intelligently made because his plea counsel pressured him into pleading guilty by repeatedly telling him to plead guilty, and his plea counsel failed to adequately investigate his case and prepare for a trial. Since a published opinion would have no precedential value, a memorandum had been provided to the parties.
The judgment of the motion court is affirmed. Rule 84.16(b).